In an action for an accounting of wrongful profits derived from a conspiracy to defraud holders of stock in a corporation conducting a co-operative dwelling project with moneys procured in part from a mortgage insured by the Federal Housing Authority, defendants appeal from parts of an order of Supreme Court, Kings County, dated January 30, 1962, which denied or otherwise disposed of their motion to preclude plaintiff from offering evidence on the trial or to direct plaintiff to submit a further bill of particulars. Order modified by adding provisions directing: (1) that as to the response in the bill of particulars to item 1 (b) (i) of the demand, insofar as such item is addressed to subdivision H in paragraph “ Fourteenth ” of the amended complaint, the plaintiff shall set forth specifically the particulars demanded; (2) that as to so much of the response in the bill to item 1 (e) of the demand as refers to “ acts and writings elsewhere referred to in this bill of particulars,” the plaintiff shall set forth specifically such acts and writings; and (3) that as to the response in the bill to item 5 of the demand, the plaintiff shall furnish specifically the “ full ” particulars to which it refers. As so modified the order, insofar as appealed from, is affirmed, without costs. No opinion. Plaintiff is directed, within 30 days after entry of the order hereon, to serve a supplemental bill of particulars setting forth the additional particulars, information and writings required to be furnished hereunder. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.